DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.A., the father,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN & FAMILIES and
                      GUARDIAN AD LITEM,
                            Appellees.

                              No. 4D19-1078

                         [November 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2017-003835 CJ DP.

  Kevin G. Thomas, Sunny Isles Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children & Families.

  Thomasina F. Moore and Laura J. Lee, Tallahassee, for appellee
Guardian ad Litem.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.